

116 HRES 1240 IH: Expressing condemnation for police brutality wherever in the world it occurs.
U.S. House of Representatives
2020-11-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1240IN THE HOUSE OF REPRESENTATIVESNovember 24, 2020Ms. Omar submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing condemnation for police brutality wherever in the world it occurs.Whereas, in 2020, there have been significant peaceful assemblies protesting against police brutality throughout the world, including in the United States;Whereas police brutality may include human rights violations such as the use of excessive force, extrajudicial killings, arbitrary detention, torture, and the use of lethal rounds and the unnecessary use of less-lethal crowd control weapons by law enforcement, in response to peaceful assemblies;Whereas police brutality may occur prior to an arrest, during crowd control operations, during an arrest, and while an individual is in custody;Whereas the Small Arms Survey identified that between 2007–2012, 19,000 people worldwide were killed by police annually;Whereas a 2017 United Nations Development Program report found that more than 70 percent of individuals who had joined violent extremist groups across Africa self-reported that government action, including police brutality, was the determining factor in their decision to join such groups;Whereas the United States is the largest arms exporter in the world, including as the top provider to 13 out of 19 countries in the Middle East;Whereas the United States is the largest developer and exporter of less-lethal weapons, including tear gas, in the world;Whereas the United States, especially under the auspices of the wars on drugs and global terrorism, has in recent decades dramatically increased its influence on the tactics, equipment, and purpose of policing around the world;Whereas during that same period and under those same auspices, domestic police forces at the State, local, and Federal level have become increasingly militarized in both equipment and tactics;Whereas several United States embassies in Africa released statements in the aftermath of the May 25, 2020, police killing of Minneapolis resident George Floyd, explicitly recognizing the foreign policy dimension of domestic police violence;Whereas many of those statements included reminders of the importance of an impartial judicial system and accountability for state security forces who commit human rights violations;Whereas on a global scale, police brutality occurs on every continent, in both democracies and dictatorships, and in countries that are both partners and adversaries of the United States;Whereas on a global scale, police brutality disproportionately harms already vulnerable people, including racial, ethnic, and religious minorities, women, migrants, people with disabilities, and members of the LGBTQIA+ community; andWhereas on a global scale, impunity for both individual police officers and departments or units who commit police brutality is an endemic problem: Now, therefore, be itThat the House of Representatives—(1)condemns police brutality wherever in the world it occurs;(2)stands with peaceful protesters around the world in their calls for justice and accountability for police brutality;(3)recognizes that police brutality disproportionately targets already vulnerable populations, including racial, ethnic, religious minorities, women, migrants, and the LGBTQIA+ community;(4)recognizes that impunity for police brutality undermines the rule of law, erodes public confidence in state institutions and degrades social cohesion;(5)calls on the United States Government to—(A)take immediate and significant steps to eliminate police brutality and impunity for police brutality in the United States;(B)prohibit the sales of arms, ammunition, and less-lethal policing equipment to countries with demonstrated patterns of human rights violations by security forces or impunity for human rights violations by security forces;(C)prohibit other forms of security assistance, including police training, to countries with demonstrated patterns of human rights violations by security forces or impunity for human rights violations by security forces;(D)use its voice, vote, and influence in international institutions to work toward the elimination of police brutality and ending impunity for police brutality around the world;(E)end the use of militarized equipment and tactics in policing both at home and abroad; and(F)reallocate funding in both the United States and abroad to peacebuilding, job training, counseling and mental health programming, and violence-preventing programming; and(6)calls on businesses based in the United States that sell lethal and less-lethal policing equipment to adopt strict protocols prohibiting the sale of such articles to countries with demonstrated patterns of police brutality or impunity for police brutality.